 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   JEFFERY M. KINZLE,

 9                                 Petitioner,             Case No. C14-703-JCC-MLP

10          v.
                                                           ORDER DENYING PETITIONER’S
11   MIKE OBENLAND,                                        MOTION TO SEAL EXHIBIT A-115 OF
                                                           PETITIONER’S REPLY
12                                 Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on Petitioner’s motion to file under seal Exhibit A-115 of

16   Petitioner’s reply to Respondent’s answer to Petitioner’s third amended petition for writ of

17   habeas corpus. Petitioner asserts in his motion that the exhibit contains information of a sensitive

18   and confidential nature which, if made public, could result in irreparable harm to Petitioner.

19          There is a strong presumption in favor of public access to court records. Kamakana v.

20   City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); Local Civil Rule (LCR) 5(g).

21   A party seeking to seal such records must overcome this presumption by demonstrating

22   “compelling reasons” sufficient to outweigh the public’s interest in disclosure. Kamakana, 447

23
     ORDER DENYING PETITIONER’S
     MOTION TO SEAL EXHIBIT A-115
     OF PETITIONER’S REPLY - 1
 1   F.3d at 1178-79. While Petitioner argues that there are compelling reasons to seal the exhibit

 2   given the sensitive and confidential nature of the information contained in the document, the

 3   substantive portion of the exhibit is actually set forth verbatim in Petitioner’s reply brief. (See

 4   Dkt. # 71 at 18.) The only information contained in the document which might therefore be

 5   deemed sensitive or confidential is Petitioner’s date of birth which should be redacted pursuant

 6   to LCR 5.2(a). Petitioner has not demonstrated that sealing exhibit A-115 is either necessary or

 7   appropriate.

 8          Accordingly, the Court hereby ORDERS as follows:

 9          (1)     Petitioner’s motion to seal Exhibit A-115 (Dkt. # 72) is DENIED. Petitioner may

10   re-file the exhibit in a manner that complies with LCR 5.2(a) no later than April 19, 2019. The

11   exhibit currently on file with the Court will remain under seal until that date.

12          (2)     The Clerk is directed to send copies of this Order to all counsel of record and to

13   the Honorable John C. Coughenour.

14          DATED this 16th day of April, 2019.

15

16                                                          A
                                                            MICHELLE L. PETERSON
17                                                          United States Magistrate Judge

18

19

20

21

22

23
     ORDER DENYING PETITIONER’S
     MOTION TO SEAL EXHIBIT A-115
     OF PETITIONER’S REPLY - 2
